Citation Nr: 0409045	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  95-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed asthma.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision of the 
RO.  

The veteran's claim of service connection was denied by July 
1973 rating decision that became final.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2003).  In 
September 2000, the Board found that new and material had 
been submitted to reopen veteran's claim.  

The Board then remanded this matter for further evidentiary 
development, and in April 2003, the Board sought a VA medical 
opinion.  



FINDINGS OF FACT

1.  The veteran's asthma is shown unequivocally to have 
existed prior to her period of active service.  

2.  The preexisting asthma is shown by unequivocal competent 
evidence not to have undergone an increase in severity beyond 
that of the normal progression expected of the disease 
process during service.  



CONCLUSIONS OF LAW

1.  The statutory presumption of soundness has been rebutted 
by clear and unmistakable evidence showing that the 
disability manifested by asthma existed prior to the 
veteran's service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304 (2003).  

2.  The statutory presumption of aggravation has been 
rebutted by clear and unmistakable evidence showing that the 
pre-existing disability manifested by asthma was not 
aggravated by the veteran's active service. 38 U.S.C.A. §§ 
1131, 1153 (West 2002); 38 C.F.R. § 3.306 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence that is necessary to make an informed 
decision on this issue.  Thus, the Board believes that all 
relevant evidence that is available has been obtained.  

The veteran and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her.  Further, she and her representative have been 
notified of the evidence needed to establish the benefit 
sought via March 2001 letter and December 2001 and March 2002 
Supplemental Statements of the Case, and via those documents, 
she has been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date that VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case must be considered harmless 
and not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Significantly, the veteran has been afforded medical 
examinations, medical opinions, and other assistance, and the 
timing of the VCAA notice, therefore, is immaterial at this 
time.  


Factual Background 

On September 1967 medical examination report, no lung or 
chest disabilities were noted.  On the corresponding medical 
history report completed by the veteran, the veteran denied 
asthma.  

A December 1968 service progress note indicates that the 
veteran requested a medical discharge for severe asthma 
attacks.  The examiner indicated that the veteran's asthma 
had existed prior to service.  

On February 1969 medical examination report, chronic 
bronchial asthma was noted.  The examiner indicated that this 
condition had existed prior to service and was not aggravated 
thereby.  

In March 1969, the veteran requested discharge for a physical 
disability.  

March 1969 service medical records reflect the veteran's 
complaints of asthma.  On examination, the veteran stated 
that asthma was initially diagnosed at the age of eight and 
that she experienced intermittent episodes ever since.  
Chronic asthmatic bronchitis was diagnosed.  The Medical 
Board recommended that the veteran be discharged due to 
asthma that existed prior to service.  

On June 1973 VA medical examination, chronic bronchial asthma 
was diagnosed.  A contemporaneous chest X-ray study yielded 
normal results.  

A December 1989 chest X-ray study yielded normal results.  
That month, the veteran was hospitalized following an asthma 
attack.  These attacks, according to report, occurred during 
the holiday season and were frequently associated with upper 
respiratory infections.  

An August 1993 VA lung scan revealed irregular uptake of 
Xenon in both lungs.  The findings were consistent with 
widespread airways disease.  

In August 1995, the veteran was granted disability benefits 
from the Social Security Administration due to psychiatric 
disability and asthma.  

In January 1996, the veteran submitted several lay statements 
from friends and family indicating that she had not suffered 
from asthma before service.  

On October 2001 VA medical examination, the examiner noted 
baseline wheezing with dyspnea on exertion.  The veteran was 
sedentary due to her asthma, and she stated that she was 
hospitalized due to asthma many times since separation.  The 
veteran indicated that she had a history of asthma prior to 
service.  

Reportedly, her asthma had had its onset at the age of eight, 
but the veteran alleged that she had "outgrown" her asthma 
by the age of 17.  The problems with asthma resurfaced in 
service at the age of 20.  

The examiner noted inspiratory and expiratory wheezes 
throughout the lung fields.  The examiner diagnosed asthma 
and opined that the veteran's asthma preexisted service and 
did not increase in severity beyond the natural progress of 
the condition during service.  The examiner indicated that he 
had reviewed the record in conjunction with the examination.  

In June 2003, at the request of the Board, a VA physician 
certified in pulmonary and critical care medicine reviewed 
the entire record and opined that the veteran's asthma had 
had its onset at the age of eight.  The physician noted that 
the veteran continued to suffer from asthma during service, 
but that there was no evidence that such symptoms were 
aggravated during service.  

Finally, the VA physician stated that the veteran currently 
suffered from asthma.  The veteran's asthma, according to the 
physician, progressed over time in accordance with the 
natural disease process.  The progression was further 
complicated with by a history of smoking.  The examiner 
concluded that there was no evidence that the veteran's 
asthma was either caused or aggravated by or during service.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  


Analysis

The veteran's asthma is shown quite clearly to have its onset 
during her childhood, not in service, and service connection 
based on incurrence can only be granted for disabilities 
originating in service.  38 C.F.R. § 3.303.  As such, direct 
service connection for the veteran's asthma would not 
warranted.  In this regard, the competent evidence including 
the veteran's own statements recorded by way of medical 
history clearly and unmistakably establishes that her 
disability manifested by asthma existed prior to the period 
of active service.  

Similarly, the Board finds that service connection on the 
basis of aggravation is not warranted in this case.  
38 C.F.R. § 3.306.  The competent evidence of record is 
unequivocal in showing that the preexisting asthma did not 
undergo an increase in severity beyond the natural progress 
of the disease process.  Absent competent evidence to support 
the veteran's lay assertions regarding the nature and 
severity of asthma during her period of active duty, service 
connection based on aggravation must be denied.  Id.

The veteran is entitled to the presumption of soundness as 
asthma was not noted on enlistment.  38 C.F.R. § 3.304.  The 
presumption of soundness is rebuttable, however, if clear and 
unmistakable evidence demonstrates that the disease existed 
prior to enrollment.  Id.; 38 U.S.C.A. § 1111.  

In this case, the Board concludes that the presumption has 
been rebutted.  Both the October 2001 VA examination report 
and the June 2003 VA medical opinion report, which are based 
upon a comprehensive review of the record and/or examination, 
reflect that the veteran's asthma existed prior to service.  
There is no evidence to the contrary.  

Similarly, the Board finds that service connection on the 
basis of aggravation is not warranted in this case.  
38 C.F.R. § 3.306.  The competent evidence of record is 
unequivocal in showing that the preexisting asthma did not 
undergo an increase in severity beyond the natural progress 
of the disease process.  

Absent competent evidence to support the veteran's lay 
assertions regarding the nature and severity of asthma during 
her period of active duty, the claim of service connection 
based on aggravation must be denied.  Id.  



ORDER

Service connection for asthma is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



